68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward R. BUTLER, Plaintiff-Appellant,v.STATE of Maryland Comptroller of The Treasury, Defendant-Appellee,UNITED STATES TRUSTEE, Trustee-Appellee,andRESOLUTION TRUST CORPORATION, as receiver for BaltimoreFederal Financial, F.S.A., Party in Interest.
No. 94-2305.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 11, 1995.Decided:  October 11, 1995.

Edward R. Butler, Appellant Pro Se.  Wallace E. Hutton, Office of The Comptroller of The State of Maryland, Baltimore, MD, for Appellees.
Before WILKINSON, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his bankruptcy appeal as untimely.  Prior to filing his appeal to the district court Appellant filed a timely motion for reconsideration pursuant to 11 U.S.C. Rule 9023 (1988).  Our review of the record reveals that no order has been entered by the bankruptcy court granting or denying the motion.  Bankruptcy Rule 8002 provides that the time for noting an appeal from a final judgment of the bankruptcy court does not begin to run until such an order is entered.  11 U.S.C.A. Rule 8002 (West Supp.1994);  see Acosta v. Louisiana Dep't of Health & Human Resources, 478 U.S. 251 (1986) (construing an identical portion of former Fed.  R.App. P. 4(a)(4)).  We therefore find that Appellant's notice of appeal to the district court was premature and, pursuant to Bankruptcy Rule 8002, the district court did not have jurisdiction to consider the merits of the appeal.  We vacate the order of the district court and remand the case for further remand to the bankruptcy court for entry of an appropriate order on Appellant's motion for reconsideration.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED